ACCEPTED
                                                                        06-14-00221-CR
                                                             SIXTH COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
                                                                    7/1/2015 2:58:01 PM
                                                                       DEBBIE AUTREY
                                                                                 CLERK


                CASE NO. 06-14-00221-CR

                          In The                      FILED IN
                                               6th COURT OF APPEALS
                                                 TEXARKANA, TEXAS
                  COURT OF APPEALS             7/1/2015 2:58:01 PM
               SIXTH DISTRICT OF TEXAS             DEBBIE AUTREY
                    AT TEXARKANA                       Clerk



          BRIAN EUGENE WOODARD, Appellant

                           VS.

             THE STATE OF TEXAS, Appellee

      On Appeal from the 354th Judicial District Court
                   of Hunt County, Texas
               Trial Court Cause No. 29,390
     Honorable Richard A. Beacom, Jr. Judge Presiding



MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF



                             NOBLE DAN WALKER, JR.
                             District Attorney, in and for
                             Hunt County, Texas

                             KELI M. AIKEN
                             Assistant District Attorney
                             State Bar Number- 24043442
                             P.O. Box 441
                             4th Floor, Hunt County Courthouse
                             Greenville, Texas 75401
                             Telephone Number- (903) 408-4180
                             Facsimile Number- (903) 408-4296
                             kaiken@huntcounty.net
         MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF


         Comes now, The State of Texas, and files this, her Motion for

Extension of Time to File State's Brief.

                                          I.

         The current filing deadline for the State's brief was June 25, 2015.

                                          II.

         The State requests a two week extension to file her brief, that is, until

July 10, 2015.

                                          Ill.

         The State requests an extension because the case was previously

tried and assigned to a prosecutor who is no longer with our office. We

discovered today that the brief was due last Thursday and we will need a

few days to get the record from the court reporter, review the file and brief

and prepare a response. It is our plan to start working on the appeal

immediately and file it as soon as we can get it finished.

                                          IV.

         The State has made no previous requests for extensions to file her

brief.

                                          V.

         We attempted to contact Mr. Perry, Appellant's counsel and left a
message for him but were unable to conference with him prior to the filing

of this motion.

                                        VI.

      For the reasons stated hereinabove, it is respectfully requested that

this Court grant the State of Texas until July 10, 2015, to file her brief.


                                  Respectfully submitted,


                                   /s/ Keli M. Aiken
                                  Keli M. Aiken
                                  First Assistant District Attorney
                                  Hunt County, Texas
                                  P.O. Box 441
                                  Greenville, Texas 75403-0441
                                  Phone: 903/408-4180
                                  Fax: 903/408-4296
                                  kaiken@huntcounty.net
                        CERTIFICATE OF CONFERENCE

      I certify that I attempted to reach Mr. Perry today, June 29, 2015 on his

office number and also on his cell number. I left him a message on his cell and

stated the reason for my call as well as my return office and cell numbers.




                                                Is/ Keli M. Aiken
                                              Keli M. Aiken


                           CERTIFICATE OF SERVICE

      This is to certify that a true copy of this Motion to Extend Time to File

State's Brief has been faxed to Mr. Perry at 903/886-2043.


                                               /s/ Keli M. Aiken
                                              Keli M. Aiken